DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1 is currently amended
Claims 3, 8-9 and 11 are cancelled.
Claims 21 and 22 are new
Claims 1-2, 4-7, 10, 12, 14-17 and 19-22 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Any inquiry concerning this communication should be directed to the Examiner whose contact information is provided below.
Regarding Applicant’s remarks, filed 04/06/2022, with respect Applicant’s assertation that, “the instant Office Action appears to misconstrue Applicant’s claim terms and authoritative law in an attempt to set aside Applicant’s claimed invention as a whole, including all claim limitations. This not the case. Wherein the Applicant asserts that, “the Examiners explain that assertions presented under the ensuing subheadings (i.e., Intended Use, Not Positively Recited, Functional Language) are intended to justify an ‘effect’ or removal of ‘the patentable weight of the current claim language, as well as [effect] the prior art that is able to be applied to the current claims.’” The Applicant is respectfully reminded during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s end banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. It is also the case that Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. [see MPEP 2111]




In regards to the Applicant’s assertion that the rationale is not presented on page 2 in the response to the arguments of the prior office action of why the newly cited reference is being applied,  the rationale that the Applicant purports is missing in the response to arguments is provided appropriately under the obviousness 35 U.S.C. 103a statute where the applicant is put on notice that wherein D’ARBELOFF fails to particularly disclose executing electronic payment between one of the disparate, autonomous payment networks of the buyer and one of the disparate, autonomous payment networks of the seller, this particular feature is taught by KIGHT (see Abstract. Figs 9Aand 9A; 13:19-21& 18:60-19:11; 20A-C, 13:58-61 & 36:53-56). The Applicant is also given the rationale that it would have been obvious before the effective filing date to modify D’ ARBELOFF to execute electronic payments between disparate payment networks as described in KIGHT. The motivation that was previously articulated to the Applicant was that it would be to further process financial data (i.e., messages) as well as financial transactions (sales, payments etc.,) that are inter-country (and inter-currency) across multiple financial service networks. [see O.A. page 9].  Thus the examiner’s motivation expresses the notion that the cited parts in Knight provides some teaching, suggestion, or motivation found in the prior art reference that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or have applied the known techniques for improvement of the primary reference to yield predictable results. Thus, with respect, it is not clear exactly what the Applicant is getting at here. The Applicant again is respectfully reminded that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21))[see MPEP 2143.01].  
In as much as the Examiner has provided the newly cited reference Kight to address deficiencies of the other cited references, the Examiners believes to have addressed and put the applicant on notice as to the identified deficiencies of the of the Applicant’s claims and provide rationale as to the reasons and motivation why certain prior art references are applicable to the applicant’s claims. Thus the newly amended claims providing but minor changes to the Applicant’s claim language as a whole, the rejections  to the claims are maintained below and provided again for the Applicant’s convenience.

Examiner’s Comments
Intended Use

Claim 1 recites, “an electronic interface to receive…sets of transaction data for corresponding electronic transactions…”, “a routing circuit…to receive the sets of transaction data and determine…”, “an electronic payment processing circuitry to route data…”, “payment processing circuit for routing the set of transaction data…”, “routing a request for settlement…the set of transaction data for a first subset…autonomous payment networks for settlement… the respective buyer and seller identifiers for certain ones of the electronic transactions”,  “routing sets of transaction data for a second subset of electronic transactions” , “autonomous payment network for the buyer…the sets of transaction data for the second subset of the electronic transactions…”
Claim 2 recites, “the sets of transaction data for the second subset…for another subset of …autonomous payment network for the buyer…autonomous second network for the seller… providing the electronic data to cover the electronic transaction“
Claim 4 recites, “modules to electronically communicate….”, “the transaction data to identify participation ID data for at least one participant in the electronic transaction”, use the retrieved business rules data to select one of the network interface modules to process electronic data for the electronic transaction…”
Claim 5 recites, “wherein the routing circuit is configured to select…using at least one of the buyer identifier and seller identifier to select a payment network…”
Claim 6 recites, “wherein the routing circuit is configured to select…using at least one buyer identifier and seller identifier to select a payment network…”
Claim 7 recites, “a computer-implemented method for use in a system…: executing code on a computer system for: receiving…sets of transaction data for corresponding electronic transactions,… determining…for routing the set of transaction data… “
identifying criteria for the selection, …routing the sets of transaction data for a first subset of the electronic transactions…. for settlement based on the determination; and routing the sets of transaction data for a second subset of the electronic transactions … for executing settlement … for the buyer … for the seller based on the determination and while maintaining confidentiality of the buyer identifier relative to the one of the disparate, autonomous payment network for the seller, … maintaining confidentiality of the seller identifier relative to the one of the disparate, autonomous payment network for the buyer, therein facilitating access to data by different ones of the disparate, autonomous payment networks while maintaining confidentiality of the seller identifier in the data.”
Claim 10 recites,  “further including identifying, from each set of transaction data, participant ID data for at least one participant in the electronic transaction, … using the retrieved business rules data to select one of a plurality of software- based network interface modules configured to electronically communicate … controlling the selected network interface module to electronically communicate payment data for the transaction data …, using protocols specific to the selected disparate, autonomous payment network, to facilitate settlement of the electronic transaction, therein providing enhanced communication of the data an related operation of the interface modules for communicating using disparate communication protocols.”
Claim 12 recites,” further including identifying, … for at least one participant in the electronic transaction, … using … to select one of a plurality of software-based network interface modules configured to electronically communicate … controlling the selected network interface module to electronically communicate settlement data for the transaction data …, to facilitate settlement of the electronic transaction.”
Claim 13 recites, “wherein routing … for the second subset of the electronic transactions includes routing … to provide electronic settlement from the buyer to the seller.”
Claim 14 recites, “wherein routing … for the second subset of the electronic transactions includes: routing … for the buyer to provide electronic settlement for the transaction, and routing …for the seller to facilitate the settlement of the electronic transaction.”
Claim 15 recites, “wherein maintaining … for the seller, and maintaining … for the buyer further includes …”
Claim 16 recites, “wherein, for at least one of the second subset of the electronic transactions, the electronic transaction is made with a card at the seller point-of-sale device, the card being associated with a plurality of different accounts of the buyer and the stored rules identified which of the plurality of different accounts to use for facilitating settlement of the electronic transactions.”
Claim 17 recites “wherein the routing circuit is configured to route the sets of transaction data for certain ones of the electronic transactions to a disparate, autonomous payment network for settlement between the buyer and seller by routing a set of transaction data to a single network that processes the data to provide electronic payment from the buyer to the seller.”
Claim 18 recites,  “ wherein the electronic interface input circuit is further configured and arranged to:  package the first subset of the electronic transactions for a first disparate, autonomous payment network and route to the first disparate, autonomous payment network only that information pertinent to payment approval and/or processing for the first disparate, autonomous payment network; and package the second subset of the electronic transactions for a second disparate, autonomous payment network and route to the second disparate, autonomous payment network only that information pertinent to payment approval and/or processing for the second disparate, autonomous payment network.
Claim 20 recites, “wherein the routing circuit is configured to alter the sets of transaction data for the second subset of the electronic transactions such that the altered sets of transactions are amendable to processing in accordance with the protocols of the disparate, autonomous payment networks for the buyer and the seller.
Claim 21 recites, “wherein the routing circuit is configured to, for one of the electronic transactions involving a buyer and a seller, communicate with a payment processing network of the buyer for obtaining account information for the buyer using the transaction data for the one of the electronic transactions, obtain payment from the buyer using the payment processing network of the buyer, and provide settlement for the transaction to the seller using another, disparate payment processing network of the seller.
Claim 22 recites,  “routing the sets of transaction data for a second subset of the electronic transactions includes, for one of the electronic transactions involving a buyer and a seller, communicating … for obtaining account information for the buyer using the transaction data for the one of the electronic transactions, obtaining payment from the buyer using the payment processing network of the buyer, and providing settlement for the transaction to the seller using another, disparate payment processing network of the seller.
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.” [MPEP 2103 I C]
Not Positively Recited
Claim 1 recites, “Circuitry operated in a disparate interface system that facilitates routing…providing goods or services to buyers for the goods or services, transactions being provided…the circuitry comprising: an electronic interface to receive… routing circuit configured and arranged with the electronic interface  circuit to receive the sets of transaction data…accessing stored rules identifying criteria for selection …altering sets of transaction data for the second subset of the electronic transactions…the payment network which it is routed…”
Claim 2 recites, “…adding operational functions that allow the routing function to interact with disparate networks…”
Claim 3 recites, “use the transaction data to identify participant ID data…use the retrieved business rules data to select one of the network interface modules…”

Functional Language
MPEP 2114

Claim 2 recites, “wherein the circuit is configured to alter…”
Claim 4 recites, “wherein the routing circuit is configured…to electronically communicate…”
Claims 5-6 recite, “wherein the routing circuit is configured to select…”
Claim 10, 12 recites, “software-based network interface modules configured to electronically communicate…”
Claim 17 recites, “wherein the routing circuit is configured to route…”
Claim 18 recites, “wherein further configured and arranged to:...”
Claim 20 recites, “wherein the routing circuit is configured to alter…”
Clam 21 recites, “ wherein the routing circuit is configured to, …,communicate”
“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.” [MPEP 2114]


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims   7, 10, 12, 14-16 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The Claim is broader than the Specification
LizardTech

Claims 7, 10, 12 and 14-16 recite determining, accessing, identifying routing, and facilitating functions without providing the requisite structure which performs each step and/or function.
“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-7, 10, 12, 14-17 and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being 

unpatentable over D’arbeloff et al (US 2003/0009382) in view of Kight et al (US 10,210, 488).

As per Claim 1, D’arbeloff discloses circuitry operated in a disparate interface system that facilitates routing of electronic transactions between sellers providing goods or services to buyers paying for the goods or services, the electronic transactions being provided between disparate, autonomous payment networks of the buyers and sellers, the circuitry comprising:
	an electronic interface input circuit (FIG. 1)(18)(12)to receive, from a seller point-of-sale
device (20)(22)and over at least one of the disparate, autonomous payment networks, sets of transaction
data for corresponding electronic transactions [0045]; and
 a routing circuit (FIG. 1)(16)configured and arranged with the electronic interface input
circuit to receive the sets of transaction data and determine which network of the disparate, autonomous
networks or an electronic payment processing circuitry to route data indicative of the electronic
transactions to by:
identifying buyer and seller identifiers for the electronic transactions; [0046], [0048]
selecting, for each of the electronic transactions, one of the disparate, autonomous
payment networks or an electronic payment processing circuitry for routing the set of transaction
data to by accessing stored rules identifying criteria for selection based on the selection, [0047]
routing a request for settlement and the set of transaction data for a first subset of the
electronic transaction to one of the disparate, autonomous payment networks for settlement
based on the respective buyer and seller identifiers for certain ones of the electronic transactions
to, [0046] and routing sets of transaction data for a second subset of the electronic transactions to the
electronic payment processing circuitry, and without a direct transfer of the transaction data or
communication between the disparate, autonomous payment networks of the buyer and seller
and while maintaining confidentiality of the seller identifier relative to the one of the disparate,
autonomous payment network for the buyer by altering the sets of transaction data for the
second subset of the electronic transactions and therein configuring the sets of transaction data
to render the transaction data of the sets amenable to processing on the payment network via
which it is routed, [0020] therein providing access to data across different ones of the disparate, autonomous payment networks while maintaining confidentiality of the seller identifier in the data. [0020]
D’arebeloff fails to particularly disclose executing electronic payment between one of the disparate, autonomous payment networks of the buyer and one of the disparate, autonomous payment networks of the seller.  This is disclosed by Kight (see Abstract. FIGs.  9A and 9A; 13:19-21 &  18:60-19:11; 20A-C,  13:58-61 & 36:53-56). It would have been obvious before the effective filing date to modify D’arbeloff to execute electronic payments between disparate payment networks as described in Kight. The motivation would be to further process financial data (i.e., messages) as well as   financial transactions (sales, payments etc.,) that are inter-country (and inter-currency) across multiple financial service networks.
As per claim 2, D’arbeloff  discloses wherein the routing circuit is configured to alter the sets of transaction data for the second subset
of the electronic transactions based on protocols and route the sets of transaction data for another subset of the electronic transactions to an electronic processing system that uses a first disparate, autonomous payment network for the buyer and a second disparate, autonomous second network for the seller by adding operational functions that allow the routing circuit to interact with disparate networks, including:
routing a set of transaction data to the first disparate, autonomous payment network, thereby
providing electronic data for the electronic transaction- [0020], [0052]and[[ by]]
routing data to the second disparate, autonomous payment network, thereby providing the
electronic data to cover the electronic transaction. [0020], [0052]


As per claim 4, D’arbeloff  discloses wherein the routing circuit is configured with a plurality of software-based network interface modules to electronically communicate with associated disparate, autonomous payment networks using protocols specific to the associated disparate, autonomous payment network to which communications are sent, and a software-based control module to, for the sets of transaction data received for each electronic transaction, use the transaction data to identify participant ID data for at least one participant in the electronic transaction, retrieve business rules data that are electronically associated with the participant ID data, use the retrieved business rules data  to select one of the network interface modules to process electronic data for the electronic transaction, and control the selected network interface module to electronically communicate the electronic data for the transaction data to the module's associated disparate, autonomous payment network, using protocols specific to the associated disparate, autonomous payment network. [0039], [0055]
As per claim 5, D’arbeloff discloses wherein the routing circuit is configured to select at least one of the disparate, autonomous payment networks by executing an algorithm using at least one of the buyer identifier and the seller identifier to select a payment network independently from any association between seller identification data and the selected network. [0064]
As per claim 6, D’arbeloff  discloses wherein the routing circuit is configured to select at least one of the disparate, autonomous payment networks by executing an algorithm using at least one of the buyer identifier and the seller identifier to select a payment network that is different from a payment network associated with the at least one of the buyer identifier and the seller identifier. [0064], [0052]
As per claim 7,  D’arbeloff  discloses A computer-implemented method for use in a system that facilitates electronic transactions between sellers providing goods or services to buyers paying for the goods or services, the electronic transaction payment being provided between disparate, autonomous payment networks of the buyers and sellers, the method comprising:
executing code on a computer system[0055] for:
receiving, from a seller point-of-sale device and over at least one of the disparate, autonomous
payment networks, sets of transaction data for corresponding electronic transactions, each set of
transaction data including a buyer identifier that includes one of a credit card number, a debit card
number, and a prepaid card number, a seller identifier, and a transaction amount; [0046]
determining, for each of the electronic transactions, one of the disparate, autonomous payment
networks or an electronic payment processing circuity for routing the set of transaction data to by accessing stored rules identifying criteria for the selection, the criteria include data selected from the
group consisting of:
the type of electronic transaction, authentication of the electronic transaction, location of the
electronic transaction, an account associated with the buyer, and a combination thereof;
routing the sets of transaction data for a first subset of the electronic transactions to one of the
disparate, autonomous payment network for settlement based on the determination; [0020], [0052] and
routing the sets of transaction data for a second subset of the electronic transactions to
electronic payment processing circuity for executing settlement between one of the disparate,
autonomous payment network for the buyer and one of the disparate, autonomous payment network for
the seller based on the determination and while maintaining confidentiality of the buyer identifier relative
to the one of the disparate, autonomous payment network for the seller, without a direct transfer of the
transaction data or communication between the disparate, autonomous payment networks of the buyer
and seller and maintaining confidentiality of the seller identifier relative to the one of the disparate,
autonomous payment network for the buyer, [0020], [0052]
therein facilitating access to data by different ones of the disparate, autonomous payment
networks while maintaining confidentiality of the seller identifier in the data. [0020], [0052]
As per claim 10,  D’arbeloff discloses further including
identifying, from each set of transaction data, participant 1D data for at least one participant in
the electronic transaction, [0061]
retrieving business rules data that are electronically associated with the participant ID data,
using the retrieved business rules data to select one of a plurality of software- based network
interface modules configured to electronically communicate with associated disparate, autonomous
payment networks using protocols specific to the associated disparate, autonomous payment network to
which communications are sent, [0025], [0039], [0052]and
controlling the selected network interface module to electronically communicate payment data
for the transaction data to the selected disparate, autonomous payment network associated with the
selected network interface module, using protocols specific to the selected disparate, autonomous
payment network, to facilitate settlement of the electronic transaction, therein providing enhanced
communication of the data an related operation of the interface modules for communicating using
disparate communication protocols. (FIG. 1) (18)[0045]





As per claim 10,  D’arbeloff discloses further including identifying, from each set of transaction data, participant ID data for at least one participant in the electronic transaction, retrieving business rules data electronically associated with the participant ID data, [0045]
using the retrieved business rules data and the stored rules to select one of a plurality of software-
based network interface modules configured to electronically communicate with associated disparate,
autonomous payment networks (42),(44), (46), (48) using protocols specific to a particular associated
disparate, autonomous payment network to which communications are sent, (FIG. 2 )(104)[0050],
[0052]and
controlling the selected network interface module to electronically communicate settlement data
for the transaction data to a selected network associated with the selected network interface module,
using protocols specific to the selected network, to facilitate settlement of the electronic transaction
[0045].
wherein routing the sets of transaction data for the second subset of the electronic transactions
includes routing one of the sets of transaction data to a single one of the disparate, autonomous payment
networks that processes the set of transaction data to provide electronic settlement from the buyer to
the seller. [0020], [0052]
As per claim 14, D’arbeloff discloses wherein routing the sets of transaction data for the second subset of the electronic transactions
includes:
routing a set of transaction data to the one of the buyer disparate, autonomous payment
networks for the buyer network to provide electronic settlement for the transaction. [0020], [0052]and
routing a set of transaction data to the one of the seller disparate, autonomous payment networks
for the seller network to facilitate the settlement of the electronic transaction [0020], [0052]
As per claim 15, D’arbeloff discloses wherein maintaining confidentiality of the buyer identifier relative to the one of the disparate, autonomous payment networks for the seller, and maintaining confidentiality of the seller identifier relative to the one of the disparate, autonomous payment networks for the buyer further includes removing information identifying account information and payment networks from the set of transaction data based on the stored rules. [0025], [0050], [0052], [0057]
As per claim 16, D’arbeloff discloses wherein, for at least one of the second subset of the electronic transactions, the electronic transaction is made with a card at the seller point-of-sale device, the card being associated with a plurality of different accounts of the buyer and the stored rules identified which of the plurality of different accounts to use for facilitating settlement of the electronic transactions. [0057]
54.	As per claim 17, D’arbeloff discloses wherein the routing circuit is configured to route the sets of transaction data for certain ones of the electronic transactions to a disparate, autonomous payment network for settlement between the buyer and seller by routing a set of transaction data to a single network that processes the data to provide electronic payment from the buyer to the seller. [0009]-[0010], [0020], [0052]
As per claim 18, D’arbeloff discloses wherein the electronic interface input circuit is further configured and arranged to: package the first subset of the electronic transactions for a first disparate, autonomous payment network and route to the first disparate, autonomous payment network only that information pertinent to payment approval and/or processing for the first disparate, autonomous payment network; and package the second subset of the electronic transactions for a second disparate, autonomous payment network and route to the second disparate, autonomous payment network only that information pertinent to payment approval and/or processing for the second disparate, autonomous payment network. [0009]-[0010], [0020], [0052]
55.	As per claim 19, D’arbeloff discloses wherein the routing circuit and interface circuit are part of an integrated computer processor, and wherein the disparate, autonomous payment networks of the buyer and the seller, in the absence of the integrated computer processor routing circuit, are incapable of communicating with one another. (FIG. 2)(50)[0049]
As per claim 20, D’arbeloff discloses wherein the routing circuit is configured to alter the sets of transaction data for the second subset of the electronic transactions such that the altered sets of transactions are amendable to processing in accordance with the protocols of the disparate, autonomous payment networks for the buyer and the seller [0052]
As per claim 21, D’arbeloff discloses wherein the routing circuit is configured to, for one of the electronic transactions involving a buyer and a seller, communicate with a payment processing network of the buyer for obtaining account information for the buyer using the transaction data for the one of the electronic transactions, obtain payment from the buyer using the payment processing network of the buyer, and provide settlement for the transaction to the seller using another, disparate payment processing network of the seller [0052]




As per claim 22, D’arbeloff discloses wherein routing the sets of transaction data for a second subset of the electronic transactions includes, for one of the electronic transactions involving a buyer and a seller, communicating with a payment processing network of the buyer for obtaining account information for the buyer using the transaction data for the one of the electronic transactions, obtaining payment from the buyer using the payment processing network of the buyer, and providing settlement for the transaction to the seller using another, disparate payment processing network of the seller. [0052]























Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692